         Case 1:20-cr-00088-DLC Document 33 Filed 02/18/21 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


 UNITED STATES OF AMERICA,
                                                 CR 20-88-BLG-DLC
                      Plaintiff,

 vs.                                            ORDER

 AVERY JOSPEH BRADSHAW,

                      Defendant.

       Before the Court is the Government’s Motion for Leave to File Exhibits

Under Seal and Motion to File Conventional Exhibits. (Doc. 30.) The motion is

unopposed. (Id. at 2.) Accordingly,

       IT IS ORDERED that the Motion (Doc. 30) is GRANTED.

       DATED the 18th day of February, 2021.




                                        1
